DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the communication filed on March 31, 2020.
Claims 1-20 are pending in this action. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrated into a practical application and significantly more. Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1-20 is/are determined to be directed to an abstract idea of processed by a processor. The claim is drawn to process/device (a series of steps or acts) that similar to “an idea ‘Of itself’ such as an instantiated concept, plan or scheme, as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper”.
The claim does not require that the method be implemented by a particular machine. The method does not require a particular transformation of a particular article: 
This judicial exception is not integrated into a practical application because claims broadly recites the result (processing current block using the modified second window), rather than sufficiently claiming a technical means of achieving the result. See Two-Way Media Ltd. v. Comcast Cable Commons, LLC, 874 F.3d 1329, 1337 (Fed. Cir. 2017) (“The claim requires the functional results ... but does not sufficiently describe how to achieve these results in a non-abstract way.”).

The claims recite a Judicial exception relating to “processing current block using the modified second window”. Here the claim do not change the underlying or other technology, rather the claimed techniques process information and serve as pedagogical tool. The claimed additional elements—the processor—“merely use a processor as a tool to perform an abstract idea” or “do no more than generally link the use of a judicial exception to a particular technological environment.” Memorandum, 84 Fed. Reg. at 55; see Customedia Techs., LLC v. Dish Network Corp., No. 2018-2239, 2020 WL 1069742, at *3 (Fed. Cir. Mar. 6, 2020) (“We have held that it is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.”).
Accordingly, claims 1-20 do not integrate the judicial exception into a practical application. See Memorandum, 84 Fed. Reg. at 54. As the claim recites a judicial 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply a generic processor. The claim amounts to no more than modifying window using a generic processor. Taking the claimed elements either individually or as ordered combination, that transform claims into patent-eligible application, since claims merely recite use of already existing modifying window and outputting the results data from specific data fields, such as outputting modified shape of the left portion of the second window or modified size of the left portion of the second window, and there is no “inventive concept” in using generic modifying window and outputting a result and processor to perform well-understood, routine, and conventional activities commonly used in industry of audio signal processing, since claims, at most, attempt to limit abstract idea to particular technological environment, and such limitation has been held insufficient to save claims in this context, and since dependent claims are not rendered patent-eligible by recitation of additional steps, such as overlap-add operation and block switching operation, frame is LPD mode, frame is FD mode, repeating some steps, and different type of variants, even though additional limitations may narrow scope of claims. The claim as a whole does not amount to significantly more than the abstract idea itself. Accordingly, claims 1-20, are ineligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1-13 of U.S. Patent No. 10,622,001. Although the claims at
issue are not identical, they are not patentably distinct from each other because the
claimed language of claims 1-20 merely broadens the claimed subject matter of claims
1-13 of the patent, by omitting some limitation of the patent.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1-10 of U.S. Patent No. 10,002,619. Although the claims at
issue are not identical, they are not patentably distinct from each other because the
claimed language of claims 1-20 merely broadens the claimed subject matter of claims
1-10 of the patent, by omitting some limitation of the patent.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1-13 of U.S. Patent No. 9,384,748. Although the claims at

1-13 of the patent, by omitting some limitation of the patent.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1-21 of U.S. Patent No. 8,954,321. Although the claims at
issue are not identical, they are not patentably distinct from each other because the
claimed language of claims 1-20 merely broadens the claimed subject matter of claims
1-21 of the patent, by omitting some limitation of the patent.

It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before, In re Karlson,
136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Lecomte et al. (US 2011/0173010).
 As per claim 1, Lecomte discloses, a method processed by a processor, comprising: 
determining a first window for a previous block with respect to a current block (Fig. 8, element 801); 
modifying a left portion of a second window for the current block based on the first window; and processing the current block using the modified second window (Paragraphs 0036 and 0037).  

As per claim 2, Lecomte discloses, wherein the left portion of the second window is overlap- add region of the second window with the first window region when a block switching occurs between the previous block and the current block (Fig. 8, elements 801 and 803).  

As per claim 3, Lecomte discloses, wherein the modifying comprising: modifying a shape of the left portion of the second based on the first window (Paragraphs 0036 and 0037).  

As per claim 4, Lecomte discloses, wherein the modifying comprising: modifying a size of the left portion of the second based on the first window (Paragraphs 0036 and 0037).  


As per claim 6, Lecomte discloses, wherein the current block is a Frequency Domain (FD) mode and the previous block is a Linear Prediction Domain (LPD) mode (Fig. 8, element 801 and 803).  

As per claim 7, Lecomte discloses, wherein the current block is a Linear Prediction Domain (LPD) mode and the previous block is a Frequency Domain (FD) mode (Fig. 8, element 801 and 803).

As per claims 8-20, they are analyzed and thus rejected for the same reasons set forth in the rejection of claims 1-7, because corresponding claims has similar limitations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Crockett (US 2004/0133423) discloses, transient performance of low bit rate audio coding systems by reducing pre-noise.
Vinton et al. (US 2005/0185850) discloses, adaptive hybrid transform for signal analysis and synthesis. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
December 4, 2021							

/ABUL K AZAD/Primary Examiner, Art Unit 2656